 In the Matter of ELDER MANUFACTURING COMPANY, EMPLOYERandAMALGAMATED CLOTHINGWORKERSOFAMERICA,C.I.0.,PETITIONERCase No. 14-R-1581.-Decided April 8, 1947Mr. Alfred W. Petschaft,of St.Louis,Mo., andMr. M. WalkerCooper,of Bloomfield, Mo., for the Employer.Mr. Philip Lampert,of Chicago, Ill., andMr. Nils Hagy,of St.Louis, Mo., for the Petitioner.Messrs. John T. Wiley, Jr.,andHarry H. Craig,of St. Louis, Mo.,for the Intervenor.Mr. Lewis H. Ulinan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in thiscasewas held at Dexter,Missouri,on October 18, 1946, before CharlesK. Hackler,hearingofficer.The hearing officer's rulings made at thehearing arefree fromprejudicial error and are herebyaffirmed.Upon the entire record in thecase,the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERElder Manufacturing Company, a Missouri corporation, is engagedin the manufacture of men's shirts and boy's wear at its several plantslocated in St. Louis, Webb City, Ste. Genevieve, and Dexter, Missouri,and McLeansboro, Illinois.The Dexter plant is the only one involvedin this proceeding.During the year ending October 18, 1946, the Employer purchasedraw materials for use at its Dexter plant valued at more than $1,000,-000, all of which represented shipments from the Employer's mainplant at St. Louis, Missouri.During the same period the finishedproducts of the Dexter plant were valued at more than $1,000,000, of73 N I,R. B., No. 41.230 ELDER MANUFACTURING COMPANY231which approximately 90 percent represented shipments to points out-side the State of Missouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Garment Workers of America, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONOn September 18, 1946, the Petitioner, by telegram, notified theEmployer that it represented the employees at the Employer's Dexterplant, and requested a collective bargaining conference.The Em-ployer replied by letter, advising the Petitioner that the employees ofitsDexter plant were covered by an outstanding contract with theIntervenor.On September,19, 1946, the Petitioner filed its petitionherein.The record reveals that the Intervenor won a consent election con-ducted by the Board on January 8, 1946, and, subsequent to certifica-tion by the Board's Regional Director, entered into a collectivebargaining contract with the Employer covering production andmaintenance employees at the Dexter plant.This contract providedthat it was to remain in effect until June 15, 1946, and from year toyear thereafter in the absence of 30 days' notice, prior to any expira-tion date, that either party desired changes.Although the contractwould have been automatically renewed in June 1946, since neitherparty gave notice that it desired changes, a representative of theIntervenor executed an extension agreement with the Employer, ex-tending the contract until June 15, 1947.The Intervenor asserts that its contract, as extended, bars a presentdetermination of representatives; the Petitioner asserts that the con-tract is not a bar because the Intervenor, following the mass disaffilia-tion of its members in September of 1946, became a defunct labororganization.We find it unnecessary to resolve the issue thus raised,inasmuch as the contract which the Intervenor asserts to be a bar willexpire within less than 3 months 1 and the instant petition may beregarded as timely filed prior to the 1947 automatic renewal date 2'Matter of The Wheland Company,72N L R B 351.2Matter of F. S. Lang Manufacturing Company,66 N. L. R. B 473. 232DECISIONSOF NATTONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.1V.THE Ari'ROI'RIATE, UNITWe find, substantially in accord with the agreement of the parties,that all employees of the Employer's Dexter, Missouri plant, excludingnight Niatchmen, janitresses, office and clei;tcal employees, foreladies,assistant foreladies, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of eluployees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Elder Manufacturing Company,Dexter,Missouri, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said 'pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby Amalgamated. Clothing Workers of America, C. I. 0., or by UnitedGarment Workers of America, A. F. of L., for the purposes of collec-tive bargaining, or by neither.C1IACRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'Any participant in the election herein may, upon its prompt request to, and approvalthei eof by, the Regional Director, have its name removed ti om the ballot'